In an earnest but courteous motion appellant urges that his motion for continuance should have been granted, and that the trial court erred in refusing the motion for new trial based in part upon overruling of his request for continuance. *Page 587 
We have again reviewed the testimony stated in the application as expected from the witness Dodgen, and are constrained to repeat what was stated in our original opinion, namely, that said testimony would not show that the witnesses Robertson and Whitt did not buy the liquor from appellant at the time and place laid in the indictment, and testified to by said witnesses. It is not averred that Dodgen was present at said time and place. We have also examined again the application in so far as same pertains to the witness Griffit and are unable to believe that the statements made in the application show his testimony of such materiality as that if present and giving such testimony the result would likely have been different. The testimony attributed to the absent witness Chisholm would unquestionably be only impeaching, and, as stated in the original opinion, a continuance sought to secure such testimony would be refused. We regret our inability to agree with contentions made that our former opinion was erroneous.
The motion for rehearing is overruled.
Overruled.